DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by YOO (US 20070002249).
Regarding claim 1, YOO discloses an active array substrate, comprising: 
a substrate (fig 2-3, 150, para 65); and 
a plurality of pixel structure (pixel structures of which the one in figs 2-3 is one, see para 64-65) disposed on the substrate, each of the pixel structures comprising: 
a scan line (fig 2-3, 102, para 65) disposed on the substrate and extending along a first direction (horizontal direction in fig 2); 
a data line (fig 2-3, 104, para 65) disposed on the substrate and extending along a second direction (vertical direction in fig 2), the first direction crossing the second direction, the data line and the scan line defining a pixel region (lower region of fig 2) and a first cutting clearance region (upper region of fig 2);

a common electrode (fig 2-3, 122, para 65) having a main portion (portion of 122 in lower pixel region of fig 2) and an elongated portion (portion of 122 in upper cutting clearance region of fig 2) extending along the second direction along which the data line extends (122 has an extension in the vertical direction in fig 2), wherein when viewed in a cross section cutting through the second portion of the pixel electrode, the elongated portion of the common electrode and the data line (cross-section I-I' in fig 2 as shown in fig 3), the common electrode non-overlaps the pixel electrode (118 and 122 do not overlap along a vertical axis in fig 3).
Regarding claim 3, YOO discloses the active array substrate of claim 1, wherein a normal projection of the first portion of the pixel electrode onto the top surface of the substrate does not overlap a normal projection of the data line onto the top surface of the substrate (104 and 118 do not overlap in fig 2-3).
Regarding claim 4, YOO discloses the active array substrate of claim 1, wherein the main portion and the elongated portion of the common electrode are on the pixel region and the first cutting clearance region, respectively (a lower region of 122 is in the pixel region and an upper region of 122 is in the first cutting clearance region, see fig 2), a normal projection of the elongated portion of the common electrode onto the top surface of the substrate non-overlaps a normal projection of the second 
Regarding claim 5, YOO discloses the active array substrate of claim 4, wherein the elongated portion of the common electrode and the second portion of the pixel electrode are spaced apart by a distance along the first direction (118 and 122 are spaced horizontally, see fig 2).
Regarding claim 7, YOO discloses the active array substrate of claim 4, wherein the data line and the scan line further define a second cutting clearance region (the right region of fig 2), the pixel region is between the data line and the second cutting clearance region (a line can be drawn from the second cutting clearance region to the data line 104 which passes through pixel region, see fig 2), the pixel electrode further comprises a third portion on the second cutting clearance region (portion of 118 in the right portion of fig 3), a normal projection of the third portion onto the top surface of the substrate does not overlap a normal projection of the common electrode onto the top surface of the substrate (118 and 122 do not overlap in fig 3).
Regarding claim 8, YOO discloses the active array substrate of claim 7, wherein the elongated portion of the common electrode and the third portion of the pixel electrode are spaced apart by a distance (118 and 122 are spaced apart, see fig 3).

    PNG
    media_image1.png
    665
    622
    media_image1.png
    Greyscale

Figure I: YOO figure 2 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 20070002249) in view of OH (US 20080123044).
Regarding claim 2, YOO discloses the active array substrate of claim 1.
YOO fails to explicitly disclose a device, wherein a length along the second direction of the second portion of the pixel electrode is in a range from about 10 um to about 200 um.
OH discloses a device, wherein a length along the second direction of the second portion of the pixel electrode is in a range from about 10 pm to about 200 pm  (since the line width of the pixel 
YOO and OH are analogous art because they both are directed towards LCD display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YOO with the specific dimensions of OH because they are from the same field of endeavor. device
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YOO with the specific dimensions of OH in order to enhance the brightness of the TFT panel, see OH para 46).  
Additionally, parameters such as the specific size of devices in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of CHEN in order to reduce cost and defect probability (see CHEN para 42).
Regarding claim 6, YOO discloses the active array substrate of claim 4.
YOO fails to explicitly disclose a device, wherein a distance along the first direction between the elongated portion of the common electrode and the second portion of the pixel electrode is in a range from about 3 um to about 7 um.
OH discloses a device, wherein a distance along the first direction between the second portion of the common electrode and the second portion of the pixel electrode is in a range from about 3 pm to about 7 pm (since the line width of the pixel electrode 118 and the common electrode can be 4 microns, a portion of 118 and 120 can be defined with  are at least 4 microns across, see fig 2, para 45).
YOO and OH are analogous art because they both are directed towards LCD display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YOO with the specific dimensions of OH because they are from the same field of endeavor. device

Additionally, parameters such as the specific size of devices in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of CHEN in order to reduce cost and defect probability (see CHEN para 42).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that few limitations are present in the claims as to the nature of the cutting region, and that as a device claim the actual cutting is not featured.  A method claim could claim that a cut was made in the cutting region, which the examiner believes is important to the applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811